EXHIBIT 10.50
ALPHA NATURAL RESOURCES, INC.
(Formerly Foundation Coal Holdings, Inc.)
AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN
As amended and restated July 31, 20091
1. Purpose of the Plan.
The purpose of the Plan is to aid the Company (as defined below) and its
Affiliates (as defined below) in recruiting and retaining key employees,
directors or consultants of outstanding ability and to motivate such employees,
directors or consultants to exert their best efforts on behalf of the Company
and its Affiliates by providing compensation and incentives through the granting
of Awards (as defined below). The Plan is also designed to permit the payment of
compensation that qualifies as performance-based compensation under Section
162(m) of the Code. Notwithstanding any provision of the Plan, to the extent
that any Award would be subject to Section 409A of the Code, no such Award may
be granted if it would fail to comply with the requirements set forth in
Section 409A of the Code and any regulations or guidance promulgated thereunder.
The Company expects that it will benefit from the added interest which such key
employees, directors or consultants will have in the welfare of the Company as a
result of their proprietary interest in the Company’s success.
2. Definitions.
The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:
(a) “Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder, or any successor statute thereto.
(b) “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person
or any other Person designated by the Committee in which any Person has an
interest.
(c) “Award” means any Option, Stock Appreciation Right, or Other Stock-Based
Award granted pursuant to the Plan.
(d) “Award Agreement” means any written agreement, contract, or other instrument
or document evidencing any Award, which may, but need not, be executed or
acknowledged by a Participant.
 

      1   On July 31, 2009, Foundation Coal Holdings, Inc. merged with Alpha
Natural Resources, Inc. with Foundation Coal Holdings, Inc. as the surviving
company which was renamed “Alpha Natural Resources, Inc.” (the “Merger”).
Pursuant to the Merger, each share was converted into the right to receive
1.0840 shares of common stock, par value $.01 per share, of the Company (the
“Exchange Ratio”). This amendment and restatement of the Plan reflects necessary
changes in the Plan to evidence the effect of the Merger and the Exchange Ratio
upon the Plan and related Awards.

 

 



--------------------------------------------------------------------------------



 



(e) “Board of Directors” means the Board of Directors of the Company.
(f) “Change in Control” means the consummation of any transaction (including any
merger or consolidation) the result of which is that (i) any Group or Person
becomes the beneficial owner, directly or indirectly, of more than 25% of the
voting securities of the Company or its successor entity, (ii) any Group or
Person becomes the beneficial owner, directly or indirectly, of more than 50% of
the voting securities of the Company or its successor entity or (iii) any Person
becomes the beneficial owner, directly or indirectly, of all or substantially
all of the assets of the Company or its successor entity.
(g) “Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto.
(h) “Committee” means a committee of the Board of Directors designated by the
Board of Directors or absent such a designation, the Board of Directors.
(i) “Company” means Alpha Natural Resources, Inc., a Delaware corporation
(formerly known as Foundation Coal Holdings, Inc., a Delaware corporation).
(j) “Effective Date” means the date the Board of Directors adopts the Plan.
(k) “Employment” (i) a Participant’s employment if the Participant is an
employee of the Company or any of its Affiliates, (ii) a Participant’s services
as a consultant, if the Participant is a consultant to the Company or any of its
Affiliates and (iii) a Participant’s services as an non-employee director, if
the Participant is a non-employee member of the Board of Directors or the board
of directors of an Affiliate of the Company; provided, however, that unless
otherwise determined by the Committee, a change in a Participant’s status from
employee to non-employee (unless the Participant is a director of the Company or
its Affiliate) shall constitute a termination of employment hereunder.
(l) “Fair Market Value” means on a given date (i) with respect to awards granted
prior to the effective date of the amendment and restatement of the Plan, if
there is a public market for the Shares on such date, the arithmetic mean of the
high and low prices of the Shares as reported on such date on the composite tape
of the principal national securities exchange on which such Shares are listed or
admitted to trading, or, if no composite tape exists for such national
securities exchange on such date, then on the principal national securities
exchange on which such Shares are listed or admitted to trading, or, if the
Shares are not listed or admitted on a national securities exchange, the
arithmetic mean of the per Share closing bid price and per Share closing asked
price on such date as quoted on the National Association of Securities Dealers
Automated Quotation System (or such market in which such prices are regularly
quoted) (the “NASDAQ”), or, if no sale of Shares shall have been reported on
such composite tape or such national securities exchange on such date or quoted
on the NASDAQ on such date, then the immediately preceding date on which sales
of the Shares have been so reported or quoted shall be used, (ii) with respect
to awards granted on or after March 8, 2008, if there is a public market for the
Shares on such date, the closing sales price of the Shares as reported on such
date on the composite tape of the principal national securities exchange on
which such Shares are listed or admitted to trading, or, if no composite tape
exists for such

 

2



--------------------------------------------------------------------------------



 



national securities exchange on such date, then on the principal national
securities exchange on which such Shares are listed or admitted to trading, or,
if the Shares are not listed or admitted on a national securities exchange, the
arithmetic mean of the per Share closing bid price and per Share closing asked
price on such date as quoted on the NASDAQ (or such market in which such prices
are regularly quoted), or, if no sale of Shares shall have been reported on such
composite tape or such national securities exchange on such date or quoted on
the NASDAQ on such date, then the immediately preceding date on which sales of
the Shares have been so reported or quoted shall be used; or (iii) in either
case, if there is no public market for the Shares on such date, the Fair Market
Value shall be the fair value of the Shares determined from time to time in good
faith by the Board of Directors using its reasonable business judgment.
(m) “Family Member” includes any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law,
sister-in-law, including adoptive relationships, a trust in which these persons
or the Participant have more than a fifty percent beneficial interest, a
foundation in which these persons or the Participant control the management of
assets, and any other entity in which these persons or the Participant own more
than fifty percent voting interest.
(n) “Group” shall have the meaning assigned to such term in Section 13(d)(3) of
the Exchange Act.
(o) “ISO” means an Option that is also an incentive stock option granted
pursuant to Section 6(d) of the Plan.
(p) “Option” means a stock option granted pursuant to Section 6 of the Plan.
(q) “Option Price” means the purchase price per Share of an Option, as
determined pursuant to Section 6(a) of the Plan.
(r) “Other Stock-Based Award” means any award granted under Section 8 of the
Plan.
(s) “Participant” means an employee, director or consultant of the Company or
its Affiliates who is selected by the Committee to receive an Award under the
Plan.
(t) “Performance Goals” means performance goals based on one or more of the
following criteria: (i) earnings including operating income, earnings before or
after taxes, earnings before or after interest, depreciation, amortization, or
extraordinary or special items or book value per share (which may exclude
nonrecurring items); (ii) pre-tax income or after-tax income; (iii) earnings per
common share (basic or diluted); (iv) operating profit; (v) revenue, revenue
growth or rate of revenue growth; (vi) return on assets (gross or net), return
on investment, return on capital, or return on equity; (vii) returns on sales or
revenues; (viii) operating expenses; (ix) stock price appreciation; (x) cash
flow, free cash flow, cash flow return on investment (discounted or otherwise),
net cash provided by operations, or cash flow in excess of cost of capital; (xi)
implementation or completion of critical projects or processes; (xii) economic
value created; (xiii) cumulative earnings per share growth; (xiv) operating
margin, profit margin, production or earnings before interest, taxes and
depreciation margin; (xv) safety performance; (xvi) common stock price or total
stockholder return; (xvii) cost targets,

 

3



--------------------------------------------------------------------------------



 



reductions and savings, productivity and efficiencies; (xviii) strategic
business criteria, consisting of one or more objectives based on meeting
specified market penetration, geographic business expansion, customer
satisfaction, employee satisfaction, human resources management, supervision of
litigation, information technology, and goals relating to acquisitions,
divestitures, joint ventures and similar transactions, and budget comparisons;
(xix) personal professional objectives, including any of the foregoing
performance goals, the implementation of policies and plans, the negotiation of
transactions, the development of long-term business goals, formation of joint
ventures, research or development collaborations, and the completion of other
corporate transactions; and (xx) any combination of, or a specified increase in,
any of the foregoing. Where applicable, the Performance Goals may be expressed
in terms of attaining a specified level of the particular criteria or the
attainment of a percentage increase or decrease in the particular criteria, and
may be applied to one or more of the Company, a Subsidiary or Affiliate, or a
division or strategic business unit of the Company, or may be applied to the
performance of the Company relative to a market index, a group of other
companies or a combination thereof, all as determined by the Committee. The
Performance Goals may include a threshold level of performance below which no
payment will be made (or no vesting will occur), levels of performance at which
specified payments will be made (or specified vesting will occur), and a maximum
level of performance above which no additional payment will be made (or at which
full vesting will occur). Each of the foregoing Performance Goals shall be
determined in accordance with generally accepted accounting principles, if
applicable, and shall be subject to certification by the Committee; provided
that, to the extent an Award is intended to satisfy the performance-based
compensation exception to the limits of Section 162(m) of the Code and then to
the extent consistent with such exception, the Committee shall have the
authority to make equitable adjustments to the Performance Goals in recognition
of unusual or non-recurring events affecting the Company or any Subsidiary or
Affiliate or the financial statements of the Company or any Subsidiary or
Affiliate, in response to changes in applicable laws or regulations, or to
account for items of gain, loss or expense determined to be extraordinary or
unusual in nature or infrequent in occurrence or related to the disposal of a
segment of a business or related to a change in accounting principles.
(u) “Person” means any individual, firm, corporation, partnership, limited
liability company, trust, incorporated or unincorporated association, joint
venture, joint stock company, governmental body or other entity of any kind.
(v) “Plan” means the Alpha Natural Resources, Inc. 2004 Stock Incentive Plan.
(w) “Shares” means shares of common stock, par value $0.01 per share, of the
Company.
(x) “Stock Appreciation Right” means any right granted under Section 7 of the
Plan.
(y) “Subsidiary” means a subsidiary corporation, as defined in Section 424(f) of
the Code.

 

4



--------------------------------------------------------------------------------



 



3. Shares Subject to the Plan.
The total number of Shares which may be issued under the Plan is 6,480,675 The
Shares may consist, in whole or in part, of unissued Shares or treasury Shares.
The aggregate number of Shares made subject to Awards granted during any fiscal
year to any single individual shall not exceed 216,800. Determinations made in
respect of the limitation set forth in the preceding sentence shall be made in a
manner consistent with Section 162(m) of the Code. The issuance of Shares or the
payment of cash to a Participant upon the exercise of an Award shall reduce the
total number of Shares available under the Plan, as applicable. Shares which are
subject to Awards which terminate or lapse may be granted again under the Plan.
4. Administration.
The Plan shall be administered by the Committee, which may delegate its duties
and powers in whole or in part as it determines; provided, however, that the
Board of Directors may, in its sole discretion, take any action designated to
the Committee under this Plan as it may deem necessary. In no event shall the
Committee modify the distribution terms in any Award or Award Agreement that has
a feature for the deferral of compensation if such modification would result in
taxes, additional interest and/or penalties pursuant to Section 409A of the
Code. Awards may, in the discretion of the Committee, be made under the Plan in
assumption of, or in substitution for, outstanding Awards previously granted by
the Company or its Affiliates or a company acquired by the Company or with which
the Company combines. The number of Shares underlying such substitute awards
shall be counted against the aggregate number of Shares available for Awards
under the Plan. The Committee is authorized to interpret the Plan, to establish,
amend and rescind any rules and regulations relating to the Plan, and to make
any other determinations that it deems necessary or desirable for the
administration of the Plan including, without limitation, to incorporate
clawback or other recoupment provisions to Awards granted hereunder that would
protect the Company and its shareholders from fraudulent activities in
connection with financial restatements and/or due to ethical misconduct. The
Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan in the manner and to the extent the Committee deems
necessary or desirable. Any decision of the Committee in the interpretation and
administration of the Plan, as described herein, shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned (including, but not limited to, Participants and their beneficiaries
or successors). The Committee shall have the full power and authority to
establish the terms and conditions of any Award, including the Performance Goals
(which shall be determined no later than such time as is required to ensure that
an underlying Award which is intended to comply with requirements of Section
162(m) of the Code so complies), in a manner consistent with the provisions of
the Plan and the terms and conditions set forth in the applicable Award
Agreement. The Committee shall also have the full power and authority to waive
any such terms and conditions at any time (including, without limitation,
accelerating or waiving any vesting conditions or payment dates), provided,
however, that the Committee shall not have the power or authority to make any
amendment or modification to any outstanding Option which reduces the Option
Price, either by lowering the Option Price or by cancelling the outstanding
Option and granting a replacement Option with a lower Option Price. The
Committee shall require payment of any amount it may determine to be necessary
to withhold for federal, state, local or other taxes as a result of the exercise
of an Award. The Participant may elect to pay a portion or all of such
withholding taxes by having Shares with a Fair Market Value equal to the
statutory minimum withholding liability withheld by the Company from any Shares
that would have otherwise been received by the Participant.

 

5



--------------------------------------------------------------------------------



 



5. Limitations.
No Awards may be granted under the Plan after the tenth anniversary of the
Effective Date, but Awards theretofore granted may extend beyond that date.
6. Options.
Options granted under the Plan shall be, as determined by the Committee,
non-qualified stock options or ISOs for federal income tax purposes, as
evidenced by the related Award Agreements, and shall be subject to the foregoing
and the following terms and conditions as set forth in the applicable Award
Agreement:
(a) Option Price. The Option Price shall be determined by the Committee, but in
no event shall it be less than 100% of the Fair Market Value of the Shares on
the date an Option is granted.
(b) Exercisability. Options granted under the Plan shall be exercisable at such
time and upon such terms and conditions as may be determined by the Committee,
as reflected in the Award Agreements, but in no event shall an Option be
exercisable prior to the date which is one year following the date of grant of
such Option and in no event shall an Option be exercisable more than ten years
after the date it is granted.
(c) Exercise of Options. Except as otherwise provided in the Plan or in an Award
Agreement, an Option may be exercised for all, or from time to time any part, of
the Shares for which it is then exercisable. Except as otherwise provided in an
Award Agreement, no Shares shall be delivered pursuant to any exercise of an
Option until payment in full of the aggregate Option Price and any withholding
amount required therefore is received by the Company. Except as otherwise
provided in an Award Agreement, payment of the aggregate Option Price may be
made (i) in cash, or its equivalent, (ii) by transferring Shares or other equity
securities of the Company or its Affiliates having a Fair Market Value equal to
the aggregate Option Price for the Shares being purchased to the Company and
satisfying such other requirements as may be imposed by the Committee; provided
that such Shares or equity securities have been held by the Participant for no
less than six months (or such other period as established from time to time by
the Committee or generally accepted accounting principles), (iii) if there is a
public market for the Shares at such time, subject to such rules as may be
established by the Committee, through delivery of irrevocable instructions to a
broker to sell the Shares otherwise deliverable upon the exercise of the Option
and deliver promptly to the Company an amount equal to the aggregate Option
Price, (iv) to the extent it does not result in adverse accounting treatment to
the Company (as reasonably determined by the Company), by having Shares that
would otherwise have been delivered to the Participant upon exercise of an
Option withheld by the Company or (v) such other method as approved by the
Committee. No Participant shall have any rights to dividends or other rights of
a stockholder with respect to Shares subject to an Option until the Participant
has given written notice of exercise of the Option, paid in full for such Shares
and, if applicable, has satisfied any other conditions imposed by the Committee
pursuant to the Plan.

 

6



--------------------------------------------------------------------------------



 



(d) ISOs. The Committee may grant Options under the Plan that are intended to be
ISOs. Such ISOs shall comply with the requirements of Section 422 of the Code.
No ISO may be granted to any Participant who at the time of such grant is not an
employee of the Company or of any of its Subsidiaries. In addition, no ISO may
be granted to any Participant who at the time of such grant owns more than 10%
of the total combined voting power of all classes of stock of the Company or of
any of its Subsidiaries, unless (i) the Option Price for such ISO is at least
110% of the Fair Market Value of a Share on the date the ISO is granted and
(ii) the date on which such ISO terminates is a date not later than the day
preceding the fifth anniversary of the date on which the ISO is granted. Any
Participant who disposes of Shares acquired upon the exercise of an ISO either
(I) within two years after the date of grant of such ISO or (II) within one year
after the transfer of such Shares to the Participant, shall notify the Company
of such disposition and of the amount realized upon such disposition. All
Options granted under the Plan are intended to be non-qualified stock options,
unless the applicable Award Agreement expressly states that the Option is
intended to be an ISO. If an Option is intended to be an ISO, and if for any
reason such Option (or portion thereof) shall not qualify as an ISO, then, to
the extent of such nonqualification, such Option (or portion thereof) shall be
regarded as a non-qualified stock option granted under the Plan; provided that
such Option (or portion thereof) otherwise complies with the Plan’s requirements
relating to non-qualified stock options. In no event shall any member of the
Committee, the Company or any of its Affiliates (or their respective employees,
officers or directors) have any liability to any Participant (or any other
Person) due to the failure of an Option to qualify for any reason as an ISO.
(e) Attestation. Wherever in this Plan or any Award Agreement a Participant is
permitted to pay the Option Price or taxes relating to the exercise of an Option
by delivering Shares, the Participant may, subject to procedures satisfactory to
the Committee, satisfy such delivery requirement by presenting proof of
beneficial ownership of such Shares, in which case the Company shall treat the
Option as exercised without further payment and shall withhold such number of
Shares from the Shares acquired by the exercise of the Option.
7. Stock Appreciation Rights.
(a) Grant. Subject to the provisions of the Plan, the Committee shall have the
sole and complete authority to determine the Participants to whom Stock
Appreciation Rights shall be granted, the number of Shares to be covered by each
Stock Appreciation Right, the grant price thereof and the conditions and
limitations applicable to the exercise thereof, but in no event shall the grant
price of a Stock Appreciation Right be less than 100% of the Fair Market Value
of the Shares on the date the Stock Appreciation Right is granted. Stock
Appreciation Rights may be granted in tandem with another Award, in addition to
another Award, or freestanding and unrelated to another Award. Stock
Appreciation Rights granted in tandem with or in addition to an Award may be
granted either at the same time as the Award or at a later time.
(b) Exercise and Payment. A Stock Appreciation Right shall entitle the
Participant to receive an amount equal to the product of (i) the excess of
(A) the Fair Market Value of a Share on the date of exercise of the Stock
Appreciation Right over (B) the grant price per Share, times (ii) the number of
Shares covered by the Stock Appreciation Right. The Committee shall determine
whether a Stock Appreciation Right shall be settled in cash, Shares or a
combination of cash and Shares.

 

7



--------------------------------------------------------------------------------



 



(c) Other Terms and Conditions. Subject to the terms of the Plan and any
applicable Award Agreement, the Committee shall determine, at or after the grant
of a Stock Appreciation Right, the term, methods of exercise, methods and form
of settlement, and any other terms and conditions of the Stock Appreciation
Right. Any such determination by the Committee may be changed by the Committee
from time to time and may govern the exercise of Stock Appreciation Rights
granted or exercised prior to such determination as well as Stock Appreciation
Rights granted or exercised thereafter. The Committee may impose such conditions
or restrictions on the exercise of any Stock Appreciation Right as it shall deem
appropriate to the extent not inconsistent with Section 162(m) of the Code.
8. Other Stock-Based Awards.
The Committee, in its sole discretion, may grant Awards of Shares, rights to
purchase Shares, Awards of restricted Shares, Awards of phantom stock units and
other Awards that are valued in whole or in part by reference to, or are
otherwise based on the Fair Market Value of, Shares (“Other Stock-Based
Awards”). Such Other Stock-Based Awards shall be in such form, and dependent on
such conditions, as the Committee shall determine, including, without
limitation, the right to receive one or more Shares (or the equivalent cash
value of such Shares) upon the completion of a specified period of service, the
occurrence of an event and/or the attainment of performance objectives. Other
Stock-Based Awards may be granted alone or in addition to any other Awards
granted under the Plan. Subject to the provisions of the Plan, the Committee
shall determine: (a) to whom and when Other Stock-Based Awards will be made;
(b) the number of Shares to be awarded under (or otherwise related to) such
Other Stock-Based Awards; (c) whether such Other Stock-Based Awards shall be
settled in cash, Shares or a combination of cash and Shares; and (d) all other
terms and conditions of such Other Stock-Based Awards (including, without
limitation, the vesting provisions thereof and provisions ensuring that all
Shares so awarded and issued shall be fully paid and non-assessable) to the
extent not inconsistent with Section 162(m) of the Code. Without limiting the
generality of the preceding sentence, if any Other Stock-Based Award is subject
to Section 409A of the Code, any payment or benefits otherwise due thereunder to
any Participant upon the Participant’s termination of employment or consultancy
or other service with the Company shall not be made until and unless such
termination constitutes a “separation from service,” as such term is defined
under Section 409A of the Code, and if at the time of any such separation from
service with the Company the Participant is a “specified employee” as defined in
Section 409A of the Code and the deferral of the commencement of payments or
benefits otherwise payable thereunder as a result of such separation from
service is necessary in order to prevent any accelerated or additional tax under
Section 409A of the Code, then the Company will defer the commencement of any
such payments or benefits thereunder (without reduction in such payments or
benefits ultimately paid or provided to the Participant) until the date that is
six months following the Participant’s separation from service with the Company
(or the earliest date permitted under Section 409A of the Code).

 

8



--------------------------------------------------------------------------------



 



9. Adjustments Upon Certain Events.
Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:
(a) Generally. In the event of any change in the outstanding Shares after the
Effective Date by reason of any Share dividend or split, reorganization,
recapitalization, merger, consolidation, spin-off, combination or transaction or
exchange of Shares or other corporate exchange, or any distribution to
shareholders of Shares other than regular cash dividends or any transaction
similar to the foregoing, the Committee without liability to any person shall
make such substitution or adjustment as it deems to be equitable, as to (i) the
number or kind of Shares or other securities issued or reserved for issuance
pursuant to the Plan or pursuant to outstanding Awards, (ii) the Option Price
and/or (iii) any other affected terms of such Awards; provided, however, that
such substitution or adjustment does not result in taxes, additional interest
and/or penalties pursuant to Code Section 409A.
(b) Change in Control. In the event of a Change in Control after the Effective
Date, the Committee may, in its sole discretion, provide for the (i) termination
of an Award upon the consummation of the Change in Control, but only if such
Award has vested and been paid out or the Participant has been permitted to
exercise the Option in full for a period of not less than 30 days prior to the
Change in Control, (ii) acceleration of all or any portion of an Award,
(iii) payment of an amount (in cash or, in the discretion of the Committee, in
the form of consideration paid to shareholders of the Company in connection with
such Change in Control) in exchange for the cancellation of an Award, which, in
the case of Options and Stock Appreciation Rights, shall equal the excess, if
any, of the Fair Market Value of the Shares subject to such Options or Stock
Appreciation Rights over the aggregate Option Price or grant price of such
Option or Stock Appreciation Rights, and/or (iv) issuance of substitute Awards
that will substantially preserve the otherwise applicable terms of any affected
Awards previously granted hereunder.
10. No Right to Employment or Awards.
The granting of an Award under the Plan shall impose no obligation on the
Company or any of its Affiliates to continue the employment of a Participant and
shall not lessen or affect the Company’s or its Affiliates’ rights to terminate
the employment of such Participant. No Participant or other Person shall have
any claim to be granted any Award, and there is no obligation for uniformity of
treatment of Participants or holders or beneficiaries of Awards. The terms and
conditions of Awards and the Committee’s determinations and interpretations with
respect thereto need not be the same with respect to each Participant (whether
or not such Participants are similarly situated).
11. Successors and Assigns.
The Plan shall be binding on all successors and assigns of the Company and a
Participant, including without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.

 

9



--------------------------------------------------------------------------------



 



12. Nontransferability of Awards.
Unless otherwise determined by the Committee, an Award shall not be transferable
or assignable by the Participant other than pursuant to estate planning
instruments including wills, a trust for the benefit of a Family Member or by
the laws of descent and distribution; provided, however, that no such transfer
by any Participant may be made in exchange for consideration. An Award
exercisable after the death of a Participant may be exercised by the legatees,
personal representatives or distributees of the Participant.
13. Awards Subject to the Plan.
In the event of a conflict between any term or provision contained in the Plan
and a term or provision in any Award Agreement, the applicable terms and
provisions of the Plan will govern and prevail.
14. Severability.
If any provision of the Plan or any Award is, becomes or is deemed to be
invalid, illegal, or unenforceable in any jurisdiction or as to any Person or
Award, or would disqualify the Plan or any Award under any law deemed applicable
by the Committee, such provision shall be construed or deemed amended to conform
to the applicable laws, or if it cannot be construed or deemed amended without,
in the determination of the Committee, materially altering the intent of the
Plan or the Award, such provision shall be stricken as to such jurisdiction,
Person or Award and the remainder of the Plan and any such Award shall remain in
full force and effect.
15. Amendments or Termination.
(a) Amendments or Termination of the Plan. The Committee may amend, alter or
discontinue the Plan, but no amendment, alteration or discontinuation shall be
made which, without the written consent of a Participant, holder or beneficiary
of an Award, would diminish any of the rights of the Participant, holder or
beneficiary under any Award theretofore granted or transferred to such
Participant, holder or beneficiary under the Plan; provided, however, that the
Committee may amend the Plan in such manner as it deems necessary to permit the
granting of Awards meeting the requirements of the Code or other applicable
laws.
(b) Amendments to Awards. The Committee may waive any conditions or rights
under, amend any terms of, or alter, suspend, discontinue, cancel or terminate,
any Award theretofore granted, prospectively or retroactively; provided that no
waiver, amendment, alteration, suspension, discontinuation, cancellation or
termination shall impair the rights of any Participant or any holder or
beneficiary of any Award theretofore granted without the written consent of the
affected Participant, holder or beneficiary and; provided further, that no such
adjustment shall cause any Award hereunder which is or becomes subject to
Section 409A of the Code to fail to comply with the requirements of such
section. If any Award is subject to Section 409A of the Code and fails to comply
with the requirements of Section 409A of the Code, the Committee reserves the
right (but is not obligated) to amend, modify or supplement such Award in order
to cause it to either not be subject to Section 409A of the Code or to comply
with the applicable provisions of Section 409A of the Code.

 

10



--------------------------------------------------------------------------------



 



16. Governing Law.
The Plan shall be governed by and construed in accordance with the laws of the
State of Delaware, without regard to conflicts of laws.
17. Effectiveness of the Plan.
The Plan shall be effective as of the Effective Date.

 

11